            Case 2:17-cv-00582-TSZ Document 129 Filed 05/14/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
         ESTATE OF VERL A. BRANTNER,
 8                               Plaintiff,
                                                           C17-582 TSZ
 9            v.
                                                           MINUTE ORDER
10       OCWEN LOAN SERVICING LLC,
11                               Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The Ninth Circuit Court of Appeals having issued its mandate on May 5,
14
   2020, reversing and remanding this matter for a new trial, the Court SETS a telephone
   conference call for Tuesday, May 19, 2020, at 11:30 a.m. The Court’s staff will be in
15
   contact with counsel to provide a conference call number and access code. The parties
   should be prepared to discuss the following issues:
16
                 (a) Whether the parties should be required to mediate before a new trial
17                   date is set;
18                 (b) Whether any motion practice is necessary before a trial date is set;

19                 (c) In light of General Order 08-20 and the uncertainty of conducting a jury
                       trial in the foreseeable future, whether the parties would consider
20                     consenting to a magistrate judge or this court conducting a bench trial;
                       and
21
                   (d) The status of the supersedeas bond and whether any Court action is
22                     necessary to release the bond.

23

     MINUTE ORDER - 1
               Case 2:17-cv-00582-TSZ Document 129 Filed 05/14/20 Page 2 of 2



 1             (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
           Dated this 13th day of May, 2020.
 3

 4                                                      William M. McCool
                                                        Clerk
 5
                                                        s/Karen Dews
 6                                                      Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
